        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

                                   |
JENNIFER WEGMAN,                   |
       PLAINTIFF,                  |
                                   |
v.                                 | Case No. 5:21-cv-42
                                   |
CONSUMER SOLUTIONS GROUP, LLC      |
d/b/a THE GEORGIA CONSUMER         |
SOLUTIONS GROUP, LLC and           |
AMERICAN SAFETY INSURANCE COMPANY, |
       DEFENDANTS                  |
                                   |

                           COMPLAINT AND JURY DEMAND

                                       JURISDICTION

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

2. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

3. This action arises out of violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

   1692, et seq. (hereinafter referred to as “FDCPA”), and the Texas Finance Code §

   392.001, et seq. by Consumer Solutions Group, LLC d/b/a The Georgia Consumer

   Solutions Group, LLC (“CSG”).

                                            VENUE

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that all

   defendants transact business in this judicial district and a substantial portion of the acts

   giving rise to this action occurred in this District.

5. Plaintiff Jennifer Wegman resides in this District.




                                                1
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 2 of 10




                                          PARTIES

6. Plaintiff Jennifer Wegman (“Plaintiff”), is an adult individual residing in Cibolo, Texas,

   and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin. Code §

   392.001(1).

7. CSG is a Georgia business entity operating from the Atlanta, GA area.

8. CSG is registered to do business in Texas and can be served via its registered agent,

   Jonathan Charles Frank, at 2605 Capitol Street, Houston, TX 77003, and can be served

   as permitted by Texas or Georgia law.

9. As will be described below, CSG communicated with plaintiff for the purpose of getting

   Plaintiff to pay CSG on a past-due financial obligation that will also be described below.

10. CSG advertises on its website (www.cs-groupllc.com) (last visited January 19, 2021) that

   “Consumer Solutions Group (CSG) is an Atlanta base [sic] Corporation providing service

   for delinquent account receivables for a variety of industries including Automotive,

   Medical, Credit Cards, Bank Overdraft, and Retail.”

11. On another page of its website (http://www.cs-groupllc.com/?page_id=36) (last visited

   January 19, 2021) CSG advertises:

   Consumer Solutions Group, LLC uses many different collection techniques to enable
   flexible strategies:
           • Use of state-of-the-art skip tracing techniques
           • Phone contact (automated and live)
           • Multi-lingual collection services
           • Delivery of demand letters and correspondence
           • Specialized collection teams
           • Locating assets available for payment of debts
           • Conducting financial evaluations to determine best repayment option
           • Negotiation and monitoring of payment plans
           • Electronic receipt and transmittal of data
           • Online viewing and monitoring of accounts



                                              2
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 3 of 10




12. The principal purpose of CSG is the collection of debts using the mails and telephone and

   other means.

13. CSG regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

14. CSG is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7).

15. Defendant American Safety Insurance Company (“ASIC”) is liable for the acts

   committed by CSG complained of herein pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, bond

   number 10009912, as well as any other applicable law.

16. ASIC is a foreign entity that can be served in the state of Georgia via its registered agent,

   Scott G. Thompson, at 3715 Northside Pkwy, NW, Suite 4-800, Atlanta, GA 30327.

                                FACTUAL ALLEGATIONS

17. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a personal account (hereinafter the “Account”). The Account was used to purchase

   persona items or services, but was not used for business or commercial purposes.

18. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

19. The Account allegedly went into default with the original creditor.


                                                3
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 4 of 10




20. Plaintiff admits the existence of the Account, but disputes the amount CSG attempted to

   collect from them.

21. Plaintiff requests that Defendants cease all further communications regarding the

   Account.

22. After the Account allegedly went into default, the Account was purchased by or

   otherwise transferred to CSG for collection.

23. In approximately October 2020, CSG communicated with Plaintiff and left a voicemail

   for Plaintiff which stated:

           Hello, this message is intended for Jennifer Wegman. My name is
           Renee Smith. I'm calling regarding legal documents that I received in
           my office today under your name and social. I need you to be advised
           that I have requested [inaudible] schedule for someone to come out
           and serve you with the certified notice of intent regarding the pending
           claim being filed against you. Before they stop by your home or place
           of employment, I wanted to call and inform you that you're being
           placed on schedule. If you have any questions concerning this matter,
           you will need to contact our office directly at (866) 217-8269. You can
           refer to file number 510623. To be clear, you are being put on
           schedule for service. Unless I hear differently they'll be out to see you.
           Jennifer Wegman, you have been notified.

24. CSG’s communications described above contained false and misleading statements in

   that there were no “legal documents” that had been received and no one had been

   scheduled to “serve” Plaintiff with a “certified notice of intent regarding the pending

   claim being filed against” Plaintiff and no one would “stop by” Plaintiff’s “home or place

   of employment.

25. The statements described above would cause the least sophisticated consumer to believe

   that a lawsuit had been filed or immanently would be filed and that involuntary recovery

   methods such as wage garnishments would be initiated.

26. CSG left a second voicemail for Plaintiff which stated:

                                               4
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 5 of 10




           This message is intended for Jennifer - Jennifer Wegman. This is Renee Smith.
           I'm giving you a second call following up regarding the paperwork that was
           forwarded to my office under your name and social. As I stated on a previous
           message, I do have a request for someone to come out and serve you with the
           certified notice of intent regarding a pending claim being filed against you. My
           call today is to make sure you received your information properly regarding your
           claim. Also, since I've not heard any differently, I wanted to confirm the service
           date. They'll be stopping by your home or place of employment tomorrow
           between the hours of noon and five pm. Again, if you have any questions
           concerning this matter, you'll need to contact our office directly at (866) 217-
           8269. Your file number is 540623. Otherwise, Jennifer Wegman, I'll be out to see
           you tomorrow. Make sure you're available throughout the day with a valid state
           ID for service purpose.

27. This statement, too contained false statements as no one was coming out to “serve

   [Plaintiff] with the certified notice of intent regarding a pending claim being filed against

   [Plaintiff]” and no one was going to be “stopping by [Plaintiff’s] home or place of

   employment” and that Plaintiff would not need to have with her a “valid state ID for

   service purpose.”

28. The statements described above would cause the least sophisticated consumer to believe

   that a lawsuit had been filed or immanently would be filed and that involuntary recovery

   methods such as wage garnishments would be initiated.

29. All of the statements and actions described above were used to scare Plaintiff into making

   a payment on the Account.

30. In all of the communications described above with CSG, CSG did not inform Plaintiff

   that the caller was a debt collector or that the call was an attempt to collect a debt or that

   any information would be used for the purpose of debt collection.

31. CSG never informed Plaintiff of her rights to dispute the debt or request validation of the

   debt in the first communication with Plaintiff or within five days of the first

   communication with Plaintiff.


                                                5
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 6 of 10




32. Each telephone call with Plaintiff described herein constituted a "communication" as

   defined by 15 U.S.C. § 1692a(2).

33. The only reason that CSG and/or its representative(s), employee(s) and/or agent(s)

   communicated with Plaintiff was to attempt to collect the Account.

34. All of the conduct by CSG and its respective employees and/or agents alleged in the

   preceding paragraphs was done knowingly and willfully.

35. Plaintiff suffered actual damages in the form of embarrassment, depression, worry, loss

   of appetite, sleeplessness, stress and anxiety and distraction from normal life.

36. As a consequence of the collection activities and communication(s) by CSG, Plaintiff

   seeks damages pursuant to 15 U.S.C. § 1692k(a) and Tex. Fin. Code § 392.403.

                                RESPONDEAT SUPERIOR

37. The representative(s) and/or collector(s) of CSG were employee(s) and/or agents of CSG

   at all times mentioned herein.

38. The representative(s) and/or collector(s) at CSG were acting within the course of their

   employment at all times mentioned herein.

39. The representative(s) and/or collector(s) at CSG were under the direct supervision and

   control of CSG.

40. The actions of the representative(s) and/or collector(s) at CSG are imputed to their

   employer, CSG.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
               BY CONSUMER SOLUTIONS GROUP, LLC d/b/a
             THE GEORGIA CONSUMER SOLUTIONS GROUP, LLC

41. The previous paragraphs are incorporated into this Count as if set forth in full.




                                               6
        Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 7 of 10




42. The act(s) and omission(s) of CSG and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692d(2)&(6) and § 1692e(2)&(3)&(4)&(5)&(8)&(10)&(11)&(13)

   and § 1692g(a).

43. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from CSG.

             COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                BY CONSUMER SOLUTIONS GROUP, LLC d/b/a
              THE GEORGIA CONSUMER SOLUTIONS GROUP, LLC

44. The previous paragraphs are incorporated into this Count as if set forth in full.

45. The act(s) and omission(s) of CSG and its representative(s), employee(s) and/or agent(s)

   violated Tex. Fin. Code § 392.301(a)(2)&(7)&(8) and § 392.302(1) and § 392.304(a)(4)&

   (5)(A)&(5)(B)&(8)&(14)&(16)&(17)&(19).

46. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

   and costs from CSG.

47. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against CSG

   enjoining it from future violations of the Texas Finance Code as described herein.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
               BY CONSUMER SOLUTIONS GROUP, LLC d/b/a
           THE GEORGIA CONSUMER SOLUTIONS GROUP, LLC

48. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, CSG is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on

   seclusion). CSG intentionally intruded on Plaintiff’s solitude, seclusion, or private

   affairs, and such intrusion would be highly offensive to a reasonable person.


                                               7
          Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 8 of 10




 49. Plaintiff suffered actual damages from CSG as a result of CSG’s intrusion.

                      COUNT IV: IMPUTED LIABILITY OF
                  AMERICAN SAFETY INSURANCE COMPANY
           FOR LIABILITY OF CONSUMER SOLUTIONS GROUP, LLC d/b/a
               THE GEORGIA CONSUMER SOLUTIONS GROUP, LLC


50.   The previous paragraphs are incorporated into this Count as if set forth in full.

 51. The act(s) and omission(s) of CSG and its representative(s), employee(s) and/or agent(s)

      in violation of Tex. Fin. Code § 392.301(a)(2)&(7)&(8) and § 392.302(1) and

      § 392.304(a)(4)&(5)(A)&(5)(B)&(8)&(14)&(16)&(17)&(19) are imputed to ASIC

      pursuant to Tex. Fin. Code § 392.102.

52.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

      and costs from ASIC.

                                   EXEMPLARY DAMAGES

53.   Exemplary damages should be awarded against CSG because the harm with respect to

      which Plaintiff seeks recovery of exemplary damages resulted from malice (which means

      that there was a specific intent by CSG to cause substantial injury or harm to Plaintiff)

      and/or gross negligence (which means that the actions and/or omissions of CSG (i) when

      viewed objectively from the standpoint of CSG at the time of the acts and/or omissions,

      those acts and/or omissions involved an extreme degree of risk, considering the

      probability and magnitude of potential harm to others and (ii) were such that CSG had an

      actual, subjective awareness of the risk involved but nevertheless proceeded with

      conscious indifference to the rights, safety, or welfare of others).

                                     JURY TRIAL DEMAND

54.   Plaintiff is entitled to and hereby demands a trial by jury.


                                                  8
          Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 9 of 10




                                   DEMAND FOR RELIEF

 WHEREFORE, Plaintiff requests that the Court grant the following:

55.   Judgment in favor of Plaintiff and against Consumer Solutions Group, LLC d/b/a The

      Georgia Consumer Solutions Group, LLC as follows:

         a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

         b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

             1692k(a)(2);

         c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

         d. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

             392.403;

         e. An injunction permanently enjoining CSG from future violations of the Texas

             Finance Code as described herein;

         f. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

             Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996);

         g. Such other and further relief as the Court deems just and proper.

56.   Judgment in favor of Plaintiff and against ASIC as follows:

        a. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

            392.403 as assessed against CSG up to $10,000.00;

         b. Such other and further relief as the Court deems just and proper.




                                                 9
Case 5:21-cv-00042-OLG Document 1 Filed 01/19/21 Page 10 of 10




                             Respectfully submitted,

                             /s/ Jeffrey D. Wood
                             Jeffrey D. Wood, Esq.
                             ArkBN: 2006164
                             The Wood Firm, PLLC
                             11610 Pleasant Ridge Rd.
                             Suite 103 – PMB 208
                             Little Rock, AR 72223
                             TEL: 682-651-7599
                             FAX: 888-598-9022
                             EMAIL: jeff@jeffwoodlaw.com
                             Attorney for Plaintiff




                             10
